DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of elect Invention II in the reply filed on 8/19/2022 is acknowledged.
Claims 4 – 12 are pending for considerations. 

Priority
This application discloses and claims only subject matter disclosed in prior application no 16813943, filed 3/10/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 line 2 recites “a plurality of first electrodes”.
	Claim 4 recites “the first electrode” is unclear refers back to which one in line 2.
Claim 4 line 2 recites “a plurality of second electrodes”.
	Claim 4 recites “the second electrode” is unclear refers back to which one in line 2.
	Claims 5 – 12 have same issues because of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanemura et al. (U.S. Patent Publication 20170255295 A1) in view of Ding et al. (U.S. Patent Publication 20190212856 A1).
Regarding claim 4, Tanemura discloses “A sensing device, comprising: 
a plurality of first electrodes (Fig, 9, electrode 502-1, [0109] – [0112]) configured to receive a first driving signal (Fig, 9, Vref [0109] – [0112]) and a plurality of second electrodes (Fig, 9, electrode 502-2, [0109] – [0112]) configured to receive a second driving signal, (Fig, 9, Vref) the plurality of first electrodes and the plurality of second electrodes are arranged alternately; 
a plurality of third electrodes (Fig, 9, 505, [0109] – [0112]) disposed between each of the plurality of first electrodes (Fig, 9, 502-1) and the plurality of second electrodes, (Fig, 9, 502-2) and extending in a direction that is the same as directions of the first electrode and the second electrode; 
an electric charge amplifier (Fig. 9, amplifier 915, [0112] – [0115]) configured to output a first voltage signal (Fig. 9, 920-2) corresponding to a change in capacitance between each of the plurality of first electrodes (Fig, 9, 502-1) and at least one of the plurality of third electrodes (Fig, 9, 505) adjacent to each of the plurality of first electrodes, and outputs a second voltage signal (Fig. 9, 920-3) corresponding to a change in capacitance between each of the plurality of second electrodes (Fig, 9, 502-2) and at least one of the plurality of third electrodes (Fig, 9, 505) adjacent to each of the plurality of second electrodes; and 
a processor (Fig, 1, 110, [0033] – [0035]) configured to detect a user input using the first voltage signal and the second voltage signal, 
Tanemura does not disclose “wherein the first driving signal and the second driving signal have a phase difference of 180 degrees therebetween.” 
Ding discloses “wherein the first driving signal and the second driving signal have a phase difference of 180 degrees therebetween.” ([0042] “driving signal phase 180 differences” [0049] [0050] [0053])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phase difference by Ding into device of Reziere200.  The suggestion/motivation would have been to save power. (Ding: [0042])
Regarding claim 5, Tanemura and Ding disclose “further comprising: at least one fourth electrode disposed between the plurality of third electrodes and shielding at least one of the plurality of first electrodes and at least one of the plurality of second electrodes, disposed nearby the at least one fourth electrode, respectively. (Tanemura Figs 9, 10 [0109] – [0115]) 
Regarding claim 6, Tanemura and Ding disclose wherein some of the plurality of third electrodes are disposed adjacent to both sides of at least some of the plurality of first electrodes and the plurality of second electrodes. (Tanemura Figs 9, 10 [0109] – [0115]) 
Regarding claim 7, Tanemura and Ding disclose wherein each of third electrodes disposed adjacent to both sides of at least some of the plurality of first electrodes and the plurality of second electrodes output a first sensing signal and a second sensing signal respectively, (Tanemura Figs 9, 10 [0109] – [0115]) having a phase difference of 180 degrees therebetween. (Ding [0042] “driving signal phase 180 differences” [0049] [0050] [0053])
Regarding claim 8, Tanemura and Ding disclose wherein each of third electrodes disposed adjacent to both sides of at least some of the plurality of first electrodes and the plurality of second electrodes output a sensing signal respectively, having a same phase. (Tanemura Figs 9, 10 [0109] – [0115]) 
Regarding claim 9, Tanemura and Ding disclose, wherein a number of third electrodes forming mutual capacitance with each of the plurality of first electrode is the same as a number of third electrodes forming mutual capacitance with each of the plurality of second electrode. (Tanemura [0035] “mutual capacitance sensor device” [0034]) 
Regarding claim 10, Tanemura and Ding disclose wherein one of the plurality of third electrodes is further disposed on one side of each of third electrodes disposed adjacent to both sides of at least some of the plurality of first electrodes and the plurality of second electrodes. (Tanemura Fig, 9, 505, [0109] – [0112])
Regarding claim 11, Tanemura and Ding disclose wherein sensing signals, output from a pair of the plurality of third electrodes disposed side by side, are summed and output. (Tanemura Fig, 9, 505, [0109] – [0112])
Regarding claim 12, Tanemura and Ding disclose wherein each of first parasitic capacitances generated between a common electrode of display panel and each of the plurality of first and second electrodes is the same as each other, each of second parasitic capacitances generated between the common electrode of display panel and each of the plurality of third electrodes is the same as each other. (Tanemura [0033] [0034] [0065] [0066]) 


Alternately, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (U.S. Patent Publication 20170139539 A1, Assignee: Apple) in view of Ding et al. (U.S. Patent Publication 20190212856 A1).
Regarding claim 4, Yao discloses “A sensing device, comprising: 
a plurality of first electrodes (Fig 3, row 302 electrode, [0023] – [0025]) configured to receive a first driving signal and a plurality of second electrodes (Fig 3, column 303 electrode, [0023] – [0025]) configured to receive a second driving signal, the plurality of first electrodes and the plurality of second electrodes are arranged alternately; 
a plurality of third electrodes (Fig. 5, common electrode 502, [0026]) disposed between each of the plurality of first electrodes and the plurality of second electrodes, and extending in a direction that is the same as directions of the first electrode and the second electrode; ([0025] [0031])
an electric charge amplifier ([0024] “operational amplifier 408”) configured to output a first voltage signal corresponding to a change in capacitance between each of the plurality of first electrodes (Fig 3, row 302 electrode, [0023] – [0025]) and at least one of the plurality of third electrodes adjacent to each of the plurality of first electrodes, and outputs a second voltage signal corresponding to a change in capacitance between each of the plurality of second electrodes (Fig 3, column 303 electrode, [0023] – [0025]) and at least one of the plurality of third electrodes adjacent to each of the plurality of second electrodes; ([0024] [0026][0031]) and 
a processor ([0018] “touch processor 202”) configured to detect a user input using the first voltage signal and the second voltage signal, 
Yao does not disclose “wherein the first driving signal and the second driving signal have a phase difference of 180 degrees therebetween.” 
Ding discloses “wherein the first driving signal and the second driving signal have a phase difference of 180 degrees therebetween.” ([0042] “driving signal phase 180 differences” [0049] [0050] [0053])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate phase difference by Ding into device of Yao.  The suggestion/motivation would have been to save power. (Ding: [0042])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150102827 A1 teaches driving signal of amplifier on Fig. 4

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693